Citation Nr: 1200386	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  07-40 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected gastroesophageal reflux disease (GERD) with positive H. pylori antibody, prior to December 8, 2010; and to an evaluation in excess of 10 percent for the service-connected GERD with positive H. pylori antibody, since December 8, 2010.  

2.  Entitlement to an initial compensable evaluation for the service-connected right carpal tunnel syndrome, prior to July 23, 2008; and to an evaluation in excess of 10 percent for the service-connected right carpal tunnel syndrome, since July 23, 2008.  

3.  Entitlement to an initial compensable evaluation for the service-connected left carpal tunnel syndrome, prior to July 23, 2008; and to an evaluation in excess of 10 percent for the service-connected left carpal tunnel syndrome, since July 23, 2008.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.  She also had service with the Army Reserve, with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) ending in May 2008.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision, issued in April 2006 by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to service connection for GERD with positive H. pylori antibody, and assigned a noncompensable evaluation, effective July 18, 2005; and also granted entitlement to service connection for bilateral carpal tunnel syndrome, and assigned a noncompensable evaluation for each upper extremity, effective July 18, 2005.  

As the claims for increased ratings involve requests for higher ratings following the grants of service connection, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Notably, in an August 2008 rating decision, the RO granted increased ratings for the service-connected right carpal tunnel syndrome and for the left carpal tunnel syndrome, and assigned 10 percent evaluations for each disability, effective July 23, 2008.  However, the Veteran indicated that she was still dissatisfied with these new ratings and wished to continue with the appeal with respect to these issues.  

During the course of the appeal, the Veteran was afforded a hearing held at the RO before the undersigned Veterans Law Judge in May 2010.  

The Board, inter alia, remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development of the record in October 2010.  

The purpose of this remand was to schedule the Veteran for various VA examinations, and to request that a waiver of initial RO consideration be obtained for additional medical evidence received in June 2010.  

All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Upon completion of the requested development, a Supplemental Statement of the Case (SSOC), issued in October 2011, confirmed and continued the previous denials of increased ratings for the service-connected bilateral carpal tunnel syndrome.  Further, in a rating decision, dated in October 2011, the RO increased the Veteran's disability rating for GERD from noncompensable to 10 percent, effective December 8, 2010.  

In increased rating claims, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because higher schedular benefits are available for the Veteran's GERD, the grant of a 10 percent rating for her disability is not the maximum available benefit.  See 38 C.F.R. §4.114, Diagnostic Code 7346, and § 4.124a, Diagnostic Code 8515.  As the Veteran has not withdrawn her claim of entitlement to a higher rating, the issue remains on appeal.  See id.  


FINDINGS OF FACT

1.  The Veteran's lay assertions regarding the nature and severity of her service-connected GERD and bilateral carpal tunnel syndrome are found to be credible.  

2.  The Veteran is right-hand dominant.  

3.  Prior to December 8, 2010 the Veteran's service-connected GERD with positive H. pylori antibody had been manifested by no more than complaints of and diagnosis of GERD manifested by a history of gastritis due to H. pylori and esophageal reflux.  

4.  Since December 8, 2010 the Veteran's service-connected GERD with positive H. pylori antibody has been manifested by no more than persistently recurrent epigastric distress with regurgitation and pyrosis.  

5.  For the entire period of the appeal, the Veteran's service-connected right carpal tunnel syndrome had been manifested by no more than mild incomplete paralysis of the median nerve.  

6.  For the entire period of the appeal, the Veteran's service-connected left carpal tunnel syndrome had been manifested by no more than mild incomplete paralysis of the median nerve.  



CONCLUSIONS OF LAW

1.  Prior to December 8, 2010, the criteria for the assignment of an initial compensable evaluation for the service-connected GERD with positive H. pylori antibody have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.27, 4.31, 4.114 including Diagnostic Codes (DCs) 7399-7346 (2011).  

2.  Since December 8, 2010, the criteria for the assignment of an evaluation in excess of 10 percent for the service-connected GERD with positive H. pylori antibody have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.27, 4.114 including DCs 7399-7346 (2011).  

3.  For the entire period of the appeal, the criteria for the assignment of an initial evaluation of 10 percent, but not higher, for the service-connected right carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.120, 4.123, 4.124, 4.124a including DC 8515 (2011).  

4.  For the entire period of the appeal, the criteria for the assignment of an initial evaluation of 10 percent, but not higher, for the service-connected left carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.120, 4.123, 4.124, 4.124a including DC 8515 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in September 2005, March 2006, May 2008 and October 2010.  In the March 2006, May 2008 and October 2010 letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were readjudicated in October 2011.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  Moreover, the Veteran's statements in support of the claims, as well as her hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  Despite the fact that the Veteran testified that she receives treatment from a private practitioner for her GERD, she failed to respond to an October 2010 request for information.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded various VA examinations to address the nature and severity of her service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and made aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

General Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found), are both required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as a veteran's relevant medical history, her current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

Specific Rating Criteria

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in §4.14.  38 C.F.R. § 4.113 (2011).  

Under the Schedule of ratings-digestive system, 38 C.F.R. § 4.114 (2011), ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with evaluation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  


Diagnostic Code 7346 provides:  

Hernia hiatal:

60%	Symptoms of pain, vomiting, material weight loss and hematemesis or 	melena with moderate anemia; or other symptom combinations productive of 	severe impairment of health;  

30%	Persistently recurrent epigastric distress with dysphagia, pyrosis, and 	regurgitation, accompanied by substernal or arm or shoulder pain, productive 	of considerable impairment of health;  

10%	With two or more of the symptoms for the 30 percent evaluation of less 	severity.  

38 C.F.R. § 4.114 including DC 7346 (2011).  

For the purposes of evaluating conditions in §4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2011).  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2011).  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2011).  

The General Rating Formula for Diseases of the Peripheral Nerves, 38 C.F.R. § 4.124a, provides as follows: 

Diagnostic Code 8515 provides: 

The median nerve: 

Paralysis of: 

Complete; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended and cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  

70%	Major extremity; 

60%	Minor extremity. 

Incomplete: 

Severe: 

50%	Major extremity; 

40%	Minor extremity. 

Moderate: 

30%	Major extremity; 

20%	Minor extremity. 

Mild: 

10%	Major extremity; 

10%	Minor extremity.  

DC 8615 Neuritis 

DC 8715 Neuralgia 

38 C.F.R. § 4.124a including DC 8515 (2011).  

Standard of Review

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

GERD 

As noted, in a March 2006 RO rating decision the Veteran was granted entitlement to service connection for GERD with positive H. pylori antibody, and assigned a noncompensable evaluation, effective July 18, 2005.  In a rating decision, dated in October 2011, the RO increased the Veteran's disability rating for GERD from noncompensable to 10 percent, effective December 8, 2010.  

The Board acknowledges the Veteran has presented credible oral and written testimony, unrefuted by the medical record, that she has experienced GERD symptoms on a daily basis since discharge from service, for which she has altered her diet and been treated with Aciphex, which has been increased in dosage over the years.  She also has complained that the medication she takes for service-connected costochondritis conflicts with her GERD treatment.  Additionally, the Veteran has testified that she is currently employed by the Department of Defense.  
However, she has not described with exactitude the nature and severity of her symptoms beyond these general assertions.  

The Veteran's GERD with positive H. pylori antibody is rated under Diagnostic Codes 7399-7346, 38 C.F.R. § 4.114 (2011), as hernia hiatal.  See 38 C.F.R. § 4.27 (2011).  

Prior to December 8, 2010

On this record, the Board finds that no evidence has been submitted to show that the Veteran's GERD merited a compensable evaluation prior to December 8, 2010.  

In this regard, service treatment records generally reflect findings of and treatment for stomach problems including constipation and diarrhea, abdominal distension, intermittent anal pain, belching, vomiting, frequent indigestion, heartburn, liquid mucous stool, positive H. pylori test treated with antibiotics, dyspepsia, gastritis due to H. pylori, esophageal reflux, hematochezia, and esophagitis chronic reflux.  

However, since service, private and VA treatment records generally show diagnosis of and treatment for GERD and a history of treatment for H. pylori.  Moreover, they fail to reveal characterizations of the severity of the Veteran's GERD in terms consistent with those set forth in the rating criteria under 38 C.F.R. § 4.114.  

Notably, in July 2008 the Veteran underwent a VA esophagus and hiatal hernia examination.  The report shows complaints of epigastric and substernal pain, and waking at night coughing.  The Veteran reported occasional feelings of stopping of food in her chest, and on evaluation with endoscopy she had a diagnosis of reflux.  The examiner noted that at that time, the Veteran had a positive H. pylori blood test and was treated with antibiotics in 2004 and then again in 2005.  The Veteran indicated that when taking Aciphex on a daily basis her symptoms are much better and she only wakes up about one time a month.  The Veteran denied any recurrent symptoms of obstruction.  She reportedly underwent an esophagogastroduodenoscopy and a colonoscopy at the time of her separation in 2005.  

Physical examination testing revealed normal heart and lung examination, but the abdomen revealed some epigastric guard.  The examiner observed there were no distension, no mass, no ventral hernia, no femoral nodes and no femoral bruits.  The Veteran was diagnosed with GERD dating to 2004, with moderate symptoms and minimal disability, associated with a positive H. pylori test for which she underwent antibiotic treatment on two occasions.  The examiner observed that the GERD is mostly controlled with treatment, to include Aciphex, and has only minimal residual symptoms with reflux.  The examiner noted that there is no current suggestion of obstruction or seeming need for a dilatation.  The examiner noted there is no current dysphagia, she only has occasional substernal burning, there is no evidence of bleeding, and there are no recent episodes of regurgitation, no nausea or vomiting, no history of hospitalization or surgeries, and no history of local trauma.  The examiner indicated that the GERD does not affect the Veteran's daily living, there is no history of neoplasm, her general state of health is good, her weight is 192, which represents no change, there has been no anemia, and she has no history of bleeding or current signs of anemia.  

As noted, in order to warrant a compensable rating, the Veteran must exhibit two or more of the symptoms for the 30 percent evaluation of less severity.  In this case, the evidence dated prior to December 8, 2010, fails to show that the Veteran has complained of or been diagnosed with more than diagnosed GERD manifested by a history of gastritis due to H. pylori and esophageal reflux.  The Board acknowledges that during the July 2008 VA examination, the Veteran reported a history of epigastric and substernal pain, and that on evaluation with endoscopy she had a diagnosis of reflux.  However, she did not report experiencing substernal, arm, or shoulder pain productive of considerable impairment of health.  Moreover, on objective medical evaluation, the July 2008 examiner observed that the GERD is mostly controlled with treatment, to include Aciphex, and has only minimal residual symptoms with reflux.  Further, the examiner noted there is no current dysphagia, the Veteran only has occasional substernal burning, there is no evidence of bleeding, and there are no recent episodes of regurgitation, no nausea or vomiting, no history of hospitalization or surgeries, and no history of local trauma.  

The Board finds the July 2008 VA examination report to be the most probative evidence of record as it addresses the nature and severity of the Veteran's GERD prior to December 8, 2010, and is not contradicted by the record or the Veteran's lay assertions.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the US Court of Appeals for Veterans Claims (Court) has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Furthermore, the Board has also considered whether a higher evaluation is available under a different diagnostic code in the schedule of ratings for the digestive system; however, a higher evaluation under a different diagnostic code is likewise unavailable.  Specifically, the Board has considered rating the Veteran under Diagnostic Codes 7203 (Esophagus, stricture of), 7204 (Esophagus, spasm of), 7307 (Gastritis, hypertrophic), and 7310 (Stomach, injury of, residuals); however, the evidence fails to support a finding that the Veteran's GERD is analogous to any of these disorders.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

For the foregoing reasons, the Board determines that preponderance of the evidence is against the assignment of an initial compensable evaluation for the service-connected GERD prior to December8, 2010.  

Since December 8, 2010

On this record, the Board finds that no evidence has been submitted to show that the Veteran's disability merits an evaluation in excess of 10 percent since December 8, 2010.  

As noted, private and VA treatment records generally show diagnosis of and treatment for GERD and a history of treatment for H. pylori; however, they fail to reveal characterizations of the severity of the Veteran's GERD in terms consistent with those set forth in the rating criteria under 38 C.F.R. § 4.114.

More recently, the Veteran underwent a VA examination to determine the nature and extent of the severity of her GERD.  Here, the examiner indicated that the claims file was reviewed.  The Veteran reported an onset of GERD in 2003, and currently complained of mid-epigastric burning sensation and reflux, which increased with lying down and after meals.  The Veteran indicated that certain foods were particularly problematic, especially tomatoes, and identified treatment for H. pylori on two occasions.  The examiner noted the Veteran underwent an upper gastrointestinal scope while in service in April 2005.  She was currently being treated with Aciphex once a day, which she characterized as partially effective in controlling her symptoms.  The Veteran denied experiencing dysphagia, substernal pain, arm pain, hematemesis, and melena, but endorsed symptoms of pyrosis and epigastric pain, and reflux and regurgitation of partially digested food, on a daily basis.  Further, she complained of nausea with an attack, but no vomiting.  The Veteran denied a history of hospitalizations or surgery for the condition, and indicated that she did not sustain any esophageal trauma or have history of neoplasm.  The Veteran denied that her GERD had any effect on her job performance working as a computer programmer for the Department of Defense, or on the activities of daily living.  

On examination, the examiner observed the Veteran's general state of health to be "healthy" and noted that nutrition was adequate.  The examiner indicated that the Veteran gained 35 pounds in the past year and there was no sign of anemia.  The Veteran was diagnosed with GERD.  

As noted, a higher evaluation of 30 percent is not warranted unless there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

Since December 8, 2010, the evidence fails to show that the Veteran has complained of or been diagnosed with more than persistently recurrent epigastric distress with regurgitation and pyrosis.  In this regard, on the December 2010 examination she has specifically denied experiencing dysphagia, substernal pain, arm pain, hematemesis, and melena.  

The Board finds the December 2010 VA examination to be the most probative evidence of record as it addresses the nature and severity of the Veteran's GERD since December 8, 2010, and is not contradicted by the record or the Veteran's lay assertions.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the US Court of Appeals for Veterans Claims (Court) has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

As noted, the Board has also considered whether a higher evaluation is available under a different diagnostic code in the schedule of ratings for the digestive system; however, a higher evaluation under a different diagnostic code is likewise unavailable.  Specifically, the Board has considered rating the Veteran under Diagnostic Codes 7203 (Esophagus, stricture of), 7204 (Esophagus, spasm of), 7307 (Gastritis, hypertrophic), and 7310 (Stomach, injury of, residuals); however, the evidence fails to support a finding that the Veteran's GERD is analogous to any of these disorders.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

For the foregoing reasons, the Board determines that preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the GERD since December 8, 2010.  38 C.F.R. § 4.7.  

Bilateral Carpal Tunnel Syndrome

In the March 2006 RO rating decision, the Veteran was granted entitlement to service connection for bilateral carpal tunnel syndrome, and assigned a noncompensable evaluation for each upper extremity, effective July 18, 2005.  In an August 2008 rating decision, the RO granted increased ratings for the service-connected right carpal tunnel syndrome (dominant), and assigned a 10 percent evaluation, effective July 23, 2008, and for the service-connected left carpal tunnel syndrome (non-dominant), and assigned a 10 percent evaluation, effective July 23, 2008.  

The Board acknowledges the Veteran has presented credible oral and written testimony describing symptomatology of her right and left carpal tunnel syndrome.  Specifically, the Veteran has reported that she experiences painful motion when she moves either of the wrists, although she has denied that it occurs on a constant basis, and has reported the right hand is worse than the left hand.  The Veteran has also reported that she currently wears braces on both hands when writing for long periods of time and when she is on the computer due to symptoms of numbness, pain and limpness.  She has denied undergoing surgery to treat either disability, and has indicated that the same symptoms experienced in service have continued on since service with worsening in the right hand since 2008.  Finally, the Veteran has testified that she is currently employed by the Department of Defense.  

On this record, the Board finds that for the entire period of the appeal, the Veteran's service-connected right carpal tunnel syndrome and service-connected left carpal tunnel syndrome have been manifested by no more than mild incomplete paralysis of the median nerve.  

In this regard, service treatment records generally reflect findings of and treatment for painful shoulder, elbow or wrist, numbness or tingling, arthritis, rheumatism or bursitis related to diagnosed carpal tunnel syndrome, along with hand weakness, dropping dishes frequently, tingling of the right thumb, index, and middle fingers, and no numbness of the left thumb, index, and middle finger, positive Phalen's maneuver and Tinel's sign, with normal wrist movement, no pain or weakness by motion of the wrist or flexion of the thumb, and no diffuse swelling of the wrist or tenderness on palpation.  

On VA peripheral nerves examination in July 2008, it was noted that the claims file was reviewed in its entirety, and the Veteran was observed to be right hand dominant.  She reported noticing a diminishment in her right hand grip strength two years prior to exiting the military, where she was given night splints for her wrist which seemed to help, but she continued to complain of tingling in her hands associated with pain, right greater than left.  The Veteran complained that she experiences pain across the dorsum of the wrist, although she denied undergoing current treatment.  She reported that the symptoms occur intermittently throughout the day and are moderately severe in nature and last for hours.  She indicated that her activities of daily living are affected as she has diminished grip strength in her right hand compared to her left.  The examiner observed that the nerves involved are the bilateral median nerves.  

Physical examination results revealed no thenar eminence atrophy.  The examiner noted that the Veteran has no motor impairment, and no sensory impairment to sharp/dull; however, she does have a positive phalanx at 15 seconds on the right and at 60 seconds on the left, and a negative Tinel's bilaterally.  The Veteran was diagnosed with bilateral carpal tunnel syndrome, right greater than left.  

More recently, in a December 2010 VA joints examination, the Veteran's bilateral carpal tunnel syndrome was evaluated.  Here, it was noted that she is right hand dominant.  She complained of numbness and tingling in the right hand since 2004 and subsequent numbness and tingling in the left hand shortly thereafter, for which she has undergone physical therapy and has been prescribed night braces.  The Veteran reported that the tingling occurred mostly in the fourth and fifth fingers of both hands, which is worse when she has done a lot of typing.  The Veteran indicated that she regularly works on a computer as an analyst contractor for the government, and noted that she continues to work and uses her night braces several times a week.  She complained that she has a weaker grip on the right, has a hard time opening jars with her right hand, and has some lack of endurance; but denied dropping objects, or experiencing incoordination or excess fatigue.  As for the left hand, the Veteran reported that she only experiences occasional numbness, and has occasional tingling in the right hand, for which she takes Ibuprofen.  The Veteran denied undergoing recent electromyography testing, any surgery, or any injections, and denied experiencing flare-ups, incoordination, fatigue, or lack of endurance.  

On physical examination, the examiner observed the Veteran did not have tenderness in the right elbow, can flex to 135 degrees, and can extend to 0 degrees without pain.  She also had 90 degrees of pronation and supination without pain.  The examiner observed that the left elbow can be flexed to 135 degrees, and extended to 0 degrees without pain.  She again had 90 degrees of pronation and supination without pain in the left elbow, and there was no tenderness found.  The examiner indicated that with repetitive motion repeated three times there was no change in range of motion, coordination, fatigue or endurance of the elbow.  Examination of the wrist and right hand revealed findings of no tenderness on palpation of the carpal bones, metacarpal bones, or the digits.  The right and left wrist were examined to be symmetric, and flexion and extension of both wrists were to 50 degrees without pain, with 35 degrees of ulnar and 20 degrees of radial deviation of both the right and the left hand.  The Veteran was observed to have negative Tinel's signs and negative Phalen's signs bilaterally.  The examiner noted there was mild decreased grip strength on the right as compared to the left, but there was equal pushing and pulling, and she could touch the thumb to the tips of each finger, flex the metacarpal phalangeal joints 90 degrees, proximal interphalangeal joints 90 degrees, distal interphalangeal joints 45 degrees, and had full extension without pain.  The examiner indicated that the Veteran could touch the tips of her fingers to the proximal crease, there was no muscular atrophy, there was a slight decrease in pinprick of the right second and third fingers, a decreased pinprick in the index and middle finger of the left hand that is both dorsal and palmar, and a slight decrease in the medial palm.  

The Veteran was diagnosed with mild carpal tunnel syndrome of the right hand, and mild carpal tunnel syndrome of the left hand, and the examiner characterized both disabilities as being of mild severity.  

The Board finds the July 2008 VA examination to be inadequate to determine the severity of the Veteran's bilateral carpal tunnel syndrome as the examiner did not perform any clinical testing or range of motion studies that would allow for consideration of other potentially applicable diagnostic codes in the Rating Schedule.  

However, the Board finds the December 2010 VA examination report to be highly probative as to assessing the severity of the Veteran's bilateral carpal tunnel syndrome, as the examiner performed range of motion, sensory, and muscular testing on both hands.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the US Court of Appeals for Veterans Claims (Court) has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

In order to warrant a compensable evaluation there must be mild incomplete paralysis of the median nerve.  The Board finds that for the entire period of the appeal, the evidence, including the December 2010 VA examination report and Veteran's lay statements, shows that the Veteran has experienced mild incomplete paralysis of the median nerves of both hands.  However, to warrant an evaluation in excess of 10 percent, there must be moderate incomplete paralysis of the median nerve.  The objective medical evidence of record fails to show that the Veteran's right and left carpal tunnel syndrome has been characterized as more than mild, and she has not provided lay statements indicating otherwise.  

Accordingly, on this record, the Veteran's symptomatology more nearly approximates that of mild incomplete paralysis of the median nerve, and an initial rating of 10 percent, but not more for the entire period of the appeal for the service-connected right hand and left hand carpal tunnel syndrome is warranted.  38 C.F.R. § 4.7.  

Extraschedular Considerations

The above determinations are based upon consideration of the applicable schedular criteria.  The Veteran has submitted no evidence showing that her GERD or bilateral carpal tunnel syndrome disabilities have markedly interfered with her employment status beyond that interference contemplated by their assigned evaluations.  Further, she has repeatedly denied ever being hospitalized for any of these disabilities.  As such, the Board is not required to remand this matter to the RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

As a final matter, the Board notes that under Rice v. Shinseki, 22. Vet. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of unemployability due to service-connected disabilities, as inextricably intertwined with the issue of entitlement to total disability rated based on individual unemployability due to service-connected disabilities (TDIU).  However, in this case the Veteran has repeatedly acknowledged that she is currently employed by the Department of Defense; hence any development or consideration under Rice is rendered moot.  


ORDER

Entitlement to an initial compensable evaluation for the service-connected GERD, prior to December 8, 2010, is denied.  

Entitlement to an evaluation in excess of 10 percent for GERD, since December 8, 2010 is denied.  

For the entire period of the appeal, a rating of 10 percent for the service-connected right carpal tunnel syndrome is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

For the entire period of the appeal, a rating of 10 percent for the service-connected left carpal tunnel syndrome is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


